UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2454


MICHAEL SCOTT; TERRY A. SCOTT,

                Plaintiffs - Appellants,

          v.

SAMUEL I. WHITE, P.C.; WELLS FARGO BANK, N.A.; DLJ MORTGAGE
CAPITAL, INC.; GE MORTGAGE SERVICES, LLC; WELLS FARGO HOME
MORTGAGE, INC., d/b/a America’s Servicing Company; USA BANK,
NA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00097-RAJ-JEB)


Submitted:   March 6, 2014                 Decided:   March 13, 2014


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Scott and Terry A. Scott, Appellants Pro Se.   Stanley
Graves Barr, Jr., Richard Johan Conrad, KAUFMAN & CANOLES, PC,
Norfolk, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Scott and Terry A. Scott seek to appeal the

district court’s orders dismissing their complaint and denying

their motion for relief from judgment.                          We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            If a party timely

files a motion under Rule 59(e) or Rule 60(b), the time for

filing an appeal runs from the district court’s disposition of

that motion.           Fed. R. App. P. 4(a)(4)(A)(iv), (vi).                               “[T]he

timely    filing      of    a    notice    of       appeal    in   a    civil       case    is    a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The   district       court’s     order        dismissing       the    complaint

was entered on the docket on March 14, 2008.                             The court denied

the motion for relief from judgment on June 5, 2009.                                The notice

of appeal was filed on November 25, 2013.                              Because the Scotts

failed    to    file    a       timely    notice      of     appeal     or    to    obtain       an

extension      or    reopening      of    the       appeal    period,        we   dismiss    the

appeal.     We dispense with oral argument because the facts and

                                                2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3